Citation Nr: 1205861	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-03 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the most recent VA outpatient treatment records associated with the claims file are dated in September 2008, more than 3 years ago.  The most recent record indicates that the Veteran had a follow-up visit scheduled for October 2008.  Thus, it appears that more VA outpatient treatment recent records exist but are not associated with the claims file; these must be obtained.

Additionally, the April 2007 VA PTSD examination report reflects the VA examiner's indication that he was not provided with all of the Veteran's VA records in conjunction with the examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that threshold considerations as to the sufficiency of a medical opinion include whether the person opining is suitably qualified and sufficiently informed).  Further, the VA examination was conducted prior to the Veteran's May 2008 suicide attempt, so it and the potentially more severe symptomatology inherent in that act were no considered in providing a multi-axial diagnosis or a Global Assessment of Functioning (GAF) score.  Because it appears that the VA examination may be outdated, as the Veteran's PTSD may have worsened since that time, a new VA examination is required.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a). 

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In his December 2007 notice of disagreement, the Veteran stated that his PTSD symptomatology had resulted in a lifelong pattern of intermittent employment, where he could only hold a job for short periods.  Clinical findings from the April 2007 VA PTSD examination also tend to suggest a significant level of occupational impairment secondary to the Veteran's PTSD.  Although he reported to that examiner that he had last worked in 1992 as a baker's assistant and had stopped working secondary to fatigue from leukemia, the focus of any TDIU claim is whether the severity of the service-connected disability, at the present time, precludes gainful employment.  As the question of TDIU is raised by the record, it is appropriate for the Board to address the matter.  However, because the record does not contain an opinion as to whether the Veteran's service-connected disabilities alone, and not in conjunction with his nonservice-connected disabilities, makes him unemployable for VA purposes, and contains no sufficient nexus opinion as to same, remand is required.

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records from the Sierra Nevada Health Care System, to include the Reno VA Medical Center and Austin (California) Outpatient Clinic, dated from September 2008 to the present, relating to treatment of the Veteran's PTSD.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Once the most recent VA treatment records have been associated with the claims file, schedule the Veteran for appropriate VA examination to determine the current severity of his PTSD.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination, enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

The VA examiner should also opine whether the Veteran is unable to obtain or retain employment due to his service-connected disabilities including PTSD and heart disease, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities. The opinion must be based on the review of the claims file, to include the multiple VA examination reports of record.  

A complete rationale for all opinions must be provided. 

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

4.  After undertaking the development above, readjudicate the Veteran's claim for an increased rating for PTSD, and the claim for TDIU.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


